*833The appeal by the plaintiff must be dismissed, as she is not aggrieved by the order (see CPLR 5511). The appeal by the nonparty G. Alexander Novak and the cross appeal must be dismissed as academic in light of our determination in Gelobter v Fox (90 AD3d 829 [2011] [decided herewith]), in which the order before us on this appeal and cross appeal is being vacated.
We decline Gross’s request for the imposition of sanctions against the plaintiff and her attorneys pursuant to 22 NYCRR 130-1.1 in connection with this appeal and cross appeal. Skelos, J.P, Balkin, Eng and Sgroi, JJ., concur.